Appeal from a judgment of the County Court of St. Lawrence County (Duskas, J.), rendered October 10, 1980, convicting defendant upon her plea of guilty of the crime of attempted criminal possession of a forged instrument in the second degree. As a consequence of plea negotiations, defendant pleaded guilty to attempted criminal possession of a forged instrument in the second degree upon condition that the prosecutor would abstain from asking for an indeterminate sentence. At the sentencing, however, because of an inadvertent misunderstanding in the prosecutor’s office, the *981prosecutor recommended imposition of an indeterminate sentence and a term of from one to three years was imposed. Since the District Attorney freely acknowledges that the terms of the parties’ agreement were not, therefore, complied with, defendant is entitled to be resentenced by a different Judge (People v Bushey, 75 AD2d 910). Judgment modified, on the law, by vacating the sentence; matter remitted to the County Court of St. Lawrence County for resentencing before a different Judge, and, as so modified, affirmed. Mahoney, P. J., Sweeney, Kane, Yesawich, Jr., and Weiss, JJ., concur.